            Case 1:20-cv-02195-CRC Document 10 Filed 09/30/20 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    AMERICAN OVERSIGHT,

                          Plaintiff,

                  v.                               Civil Action No. 20-2195 (CRC)

    U.S. DEPARTMENT OF HOMELAND
    SECURITY, et al.,

                          Defendants.


                                             ANSWER

       Defendants, U.S. Department of Homeland Security (“DHS”), Federal Emergency

Management Agency (“FEMA”), and U.S. Department of Defense (“DOD”), by and through

undersigned counsel, hereby respectfully submit this Answer to the Complaint filed by Plaintiff

American Oversight (“Plaintiff”).       This case arises under the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552. This case is exempt from the requirements of Rules 16(b) and 26(f) of

the Federal Rules of Civil Procedure, pursuant to Local Civil Rule 16.3(b)(10) (exempting FOIA

actions).

                         RESPONSES TO NUMBERED PARAGRAPHS 1

       1.       Defendants admit that Plaintiff brings this action under the FOIA.

                                  JURISDICTION AND VENUE

       2.       Admit.




1
 For ease of reference, Defendants replicate the headings contained in the Complaint. Although
Defendants believe that no response is required to such headings, to the extent a response is
deemed required and to the extent those headings and titles could be construed to contain factual
allegations, those allegations are denied.
            Case 1:20-cv-02195-CRC Document 10 Filed 09/30/20 Page 2 of 8




       3.       Admit

       4.       This paragraph contains legal conclusions to which no response is required. To the

extent a response is deemed necessary, Defendants deny.

                                            PARTIES

       5.       Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph 5.

       6.       Defendant DHS admits the first sentence of paragraph 6. Defendant DHS lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in the second

sentence of paragraph 6.

       7.       Defendant FEMA admits the first sentence of paragraph 7. Defendant FEMA lacks

knowledge or information sufficient to form a belief as to the truth of the allegations in the second

sentence of paragraph 7.

       8.       Defendant DOD admits that it is a department of the executive branch and

headquartered in Arlington, Virginia. Defendant DOD denies that it has possession, custody, and

control of records that Plaintiff seeks.

                                     STATEMENT OF FACTS

                                     Redirecting Supplies FOIAs

       9.       Defendants admit that Plaintiff submitted FOIA requests to Defendants. The

allegations in this paragraph consist of Plaintiff’s characterization of its FOIA requests, to which

no response is required. To the extent a response is deemed necessary, Defendants respectfully

refer the Court to the referenced FOIA requests for a complete and accurate statement of their

contents and deny any allegations inconsistent therewith. See Exs. A & B.




                                                 2
         Case 1:20-cv-02195-CRC Document 10 Filed 09/30/20 Page 3 of 8




       10.     The allegations in this paragraph consist of Plaintiff’s characterization of its FOIA

requests. To the extent a response is deemed necessary, Defendants respectfully refer the Court to

the referenced FOIA requests for a complete and accurate statement of their contents and deny any

allegations inconsistent therewith. See Exs. A & B.

       11.     The allegations in this paragraph consist of Plaintiff’s characterization of its FOIA

requests. To the extent a response is deemed necessary, Defendants respectfully refer the Court to

the referenced FOIA requests for a complete and accurate statement of their contents and deny any

allegations inconsistent therewith. See Exs. A & B.

       12.     Defendant DOD admits that it acknowledged receipt of Plaintiff’s FOIA request by

letter dated April 30, 2020. Defendant DOD respectfully refers the Court to the referenced letter

for a complete and accurate statement of its contents and denies any allegations inconsistent

therewith. See Ex. C.

       13.     Defendant FEMA admits that it acknowledged receipt of Plaintiff’s FOIA request

by letter dated May 1, 2020. Defendant FEMA respectfully refers the Court to the referenced letter

for a complete and accurate statement of its contents and denies any allegations inconsistent

therewith. See Ex. D.

       14.     Defendant DHS admits that it acknowledged receipt of Plaintiff’s FOIA request by

letter dated May 1, 2020.

       15.     Defendant DHS admits that is acknowledged receipt of Plaintiff’s FOIA request by

letter dated May 6, 2020.

       16.     Defendants admit the allegations in this paragraph insofar as Defendants have not

yet provided a final response to Plaintiff’s FOIA requests as of the filing of the Complaint.




                                                 3
         Case 1:20-cv-02195-CRC Document 10 Filed 09/30/20 Page 4 of 8




                            Equipment Requests & Distributions FOIA

       17.       Defendants DHS and FEMA admit that Plaintiff submitted a FOIA request dated

June 18, 2020. The allegations in this paragraph consist of Plaintiff’s characterization of its FOIA

request, to which no response is required. To the extent a response is deemed necessary,

Defendants respectfully refer the Court to the referenced FOIA request for a complete and accurate

statement of its contents and deny any allegations inconsistent therewith. See Ex. E.

       18.       Defendants respectfully refer the Court to the referenced FOIA request for a

complete and accurate statement of its contents and deny any allegations inconsistent therewith.

See Ex. E.

       19.       Defendants respectfully refer the Court to the referenced FOIA request for a

complete and accurate statement of its contents and deny any allegations inconsistent therewith.

See Ex. E.

       20.       Defendants respectfully refer the Court to the referenced FOIA request for a

complete and accurate statement of its contents and deny any allegations inconsistent therewith.

See Ex. E.

       21.       Defendant DHS admits that it acknowledged receipt of Plaintiff’s FOIA request on

June 19, 2020.

       22.       Defendant FEMA admits that it acknowledged receipt of Plaintiff’s FOIA request

on June 26, 2020. Defendant FEMA respectfully refers the Court to the referenced letter for a

complete and accurate statement of its contents and denies any allegations inconsistent therewith.

See Ex. F.

       23.       Defendant DHS admits that it exchanged emails with Plaintiff on June 29-30, 2020.




                                                 4
         Case 1:20-cv-02195-CRC Document 10 Filed 09/30/20 Page 5 of 8




       24.     Defendant DHS and FEMA admit the allegations in this paragraph insofar as

Defendant DHS and FEMA have not yet provided a final response to Plaintiff’s FOIA requests as

of the filing of the Complaint.



                                    VIP Spreadsheets FOIAs

       25.     Defendants admit that Plaintiff submitted FOIA requests dated June 25, 2020.

Defendants respectfully refer the Court to the referenced FOIA requests for a complete and

accurate statement of their contents and deny any allegations inconsistent therewith. See Exs. G

& H.

       26.     Defendants respectfully refer the Court to the referenced FOIA requests for a

complete and accurate statement of their contents and deny any allegations inconsistent therewith.

See Exs. G & H.

       27.     Defendants respectfully refer the Court to the referenced FOIA requests for a

complete and accurate statement of their contents and deny any allegations inconsistent therewith.

See Exs. G & H.

       28.     Defendant DHS admits that it acknowledged receipt of Plaintiff’s FOIA request by

letter dated June 26, 2020.

       29.     Defendant FEMA admits that it acknowledged receipt of Plaintiff’s FOIA request

by letter dated July 1, 2020. Defendant FEMA respectfully refers the Court to the referenced letter

for a complete and accurate statement of its contents and denies any allegations inconsistent

therewith. See Ex. I.

       30.     Defendant DOD admits that it acknowledged receipt of Plaintiff’s FOIA request by

letter dated July 10, 2020. Defendant DOD respectfully refers the Court to the referenced letter



                                                5
           Case 1:20-cv-02195-CRC Document 10 Filed 09/30/20 Page 6 of 8




for a complete and accurate statement of its contents and denies any allegations inconsistent

therewith. See Ex. J.

          31.   Defendants admit the allegations in this paragraph insofar as Defendants have not

yet provided a final response to Plaintiff’s FOIA requests as of the filing of the Complaint.

                              Exhaustion of Administrative Remedies

          32.   Defendants admit the allegations in this paragraph insofar as Defendants have not

yet provided a final response to Plaintiff’s FOIA requests as of the filing of the Complaint.

          33.   This paragraph contains conclusions of law, not allegations of fact, to which no

response is required.

                                          COUNT I
                              Violation of FOIA, 5 U.S.C. § 552
                Failure to Conduct Adequate Searches for Responsive Records

          34.   Defendants incorporate their responses to paragraphs 1-33 above as if set forth fully

herein.

          35.   This paragraph contains conclusions of law, not allegations of fact, to which no

response is required.

          36.   Admit.

          37.   This paragraph contains conclusions of law, not allegations of fact, to which no

response is required.

          38.   This paragraph contains conclusions of law, not allegations of fact, to which no

response is required.

          39.   This paragraph contains conclusions of law, not allegations of fact, to which no

response is required.

                                           COUNT II
                                Violation of FOIA, 5 U.S.C. § 552

                                                  6
            Case 1:20-cv-02195-CRC Document 10 Filed 09/30/20 Page 7 of 8




                   Wrongful Withholding of Non-Exempt Responsive Records

          40.    Defendants incorporate their responses to paragraphs 1-39 above as if set forth fully

herein.

          41.    This paragraph contains conclusions of law, not allegations of fact, to which no

response is required.

          42.    Admit.

          43.    This paragraph contains conclusions of law, not allegations of fact, to which no

response is required.

          44.    This paragraph contains conclusions of law, not allegations of fact, to which no

response is required.

          45.    This paragraph contains conclusions of law, not allegations of fact, to which no

response is required.

          46.    This paragraph contains conclusions of law, not allegations of fact, to which no

response is required.

                                       REQUESTED RELIEF

          This paragraph contains Plaintiff’s request for relief, to which no response is required. To

the extent a response is deemed necessary, Defendants deny that Plaintiff is entitled to the relief

requested, or to any relief whatsoever.

                                          FIRST DEFENSE

          The Complaint fails to state a claim upon which relief can be granted

                                        SECOND DEFENSE

          Some of the information sought by Plaintiff is exempt from release under one or more

exemptions of the FOIA.



                                                   7
          Case 1:20-cv-02195-CRC Document 10 Filed 09/30/20 Page 8 of 8




                                         THIRD DEFENSE

       Plaintiff is neither eligible nor entitled to attorneys’ fees or costs.

                                         FOURTH DEFENSE

       The Court lacks jurisdiction to award relief that exceeds that authorized by the FOIA.

       Defendants reserve the right to amend, alter, and supplement the defenses contained in this

Answer as the facts and circumstances giving rise to this Complaint become known to Defendants

through the course of this litigation.



Dated: September 30, 2020                               Respectfully submitted,


                                                        MICHAEL R. SHERWIN
                                                        Acting United States Attorney

                                                        Daniel F. Van Horn
                                                        Chief, Civil Division
                                                        D.C. Bar #924092

                                                        By: /s/ Kathleene Molen
                                                        KATHLEENE MOLEN
                                                        Assistant United States Attorney
                                                        555 4th Street, N.W.
                                                        Washington, District of Columbia 20530
                                                        Telephone: (202) 803-1572
                                                        Kathleene.Molen@usdoj.gov

                                                        Counsel for Defendants




                                                   8
